                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD


TELDIA HAYWOOD, et al.,

     Plaintiffs,

v.                                     CIVIL ACTION NO. 1:19-00264

CARETTA MINERALS, LLC,
CNX GAS COMPANY LLC, and
UNKNOWN DEFENDANTS,

     Defendants.


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is the plaintiff’s Motion to Enter

New Time Frame Order to Supersede the Present Time Frame Order.

ECF No. 24.    In support of his motion, counsel for the plaintiff

requests additional time due to health and staffing problems.

See id.   Also pending before the court are two motions to

dismiss, filed by each named defendant, see ECF Nos. 4, 7, which

have been fully briefed and are ready for review by the court.

The defendants do not object to an extension of deadlines for

good cause shown, but move for a status conference to determine

the length and appropriateness of any such extension.

     Given that there are two pending motions to dismiss, the

court will HOLD in abeyance plaintiff’s Motion to Enter New Time

Frame Order.    ECF No. 24.   If necessary, should the court deny

defendants’ motions to dismiss, the court will schedule a status
conference at or after which it will issue a new scheduling

order.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record.

     IT IS SO ORDERED this 8th day of November, 2019.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge
